                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ANTOINE SHAWN WILLIAMS,

                          Petitioner,

         v.                                                        CIVIL ACTION
                                                                   NO. 18-3037

    ROBERT GILMORE, et al.,

                           Respondents.


                                              ORDER

        AND NOW, this 21st day of March, 2019, upon consideration of the Report and

Recommendation filed by United States Magistrate Judge Timothy R. Rice, (ECF No.

7), and Antoine Shawn Williams’s objections thereto, (ECF No. 14), it is hereby

ORDERED that:

     1. Williams’s objections are OVERRULED and Magistrate Judge Rice’s Report

        and Recommendation is APPROVED and ADOPTED;

     2. Williams’s Petition for a Writ of Habeas Corpus, (ECF No. 1), is DENIED and

        DISMISSED with prejudice;

     3. No certificate of appealability shall issue1;

     4. Williams’s Motion to Compel Discovery, (ECF No. 9), is DENIED;

     5. Williams’s Motion for Appointment of Counsel, (ECF No. 13), is DENIED and

     6. This case shall be CLOSED for statistical purposes.




1       No reasonable jurist would disagree with the Court’s disposition of petitioner’s claims. See
Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                  1
    BY THE COURT:

    /s/ Gerald J. Pappert

    GERALD J. PAPPERT, J.




2
